               Case 1:19-cv-00698-ELH Document 107 Filed 05/25/21 Page 1 of 1
                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
         CHAMBERS OF                                                                   101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                              BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                (410) 962-7810
                                                                                            Fax: (410) 962-2577
                                                                                     MDD_DLBChambers@mdd.uscourts.gov




                                                 May 25, 2021

             RE:      Johnson v. Baltimore Police Department, et al.
                      Civil No.: ELH-19-698


                                              LETTER ORDER

      Dear Counsel:

              The individual defendants served a subpoena and a subpoena rider on the State’s Attorney’s
      Office (“SAO”), seeking documents that relate to the trial and post-conviction efforts of plaintiff
      Jerome Johnson and his co-defendants Reginald Dorsey, Alvin Hill, and Thomas Carroll. On May
      16, 2021, the individual defendants notified me that they did not believe they had received all
      responsive documents, and they asked me “to compel the SAO to produce unredacted documents
      responsive to properly issued subpoenas for records,” or to certify that it made a good faith effort
      to locate responsive documents. ECF 104. On May 12, the SAO submitted a response via email.
      I addressed the issue on a Zoom conference today, during which the SAO represented that it has
      produced all responsive documents. With respect to Mr. Dorsey’s submission to the Conviction
      Integrity Unit, which arguably is unresponsive to the subpoenas, counsel for the SAO and the
      individual defendants will meet and confer to resolve the issue relating to its production consistent
      with our discussion today.

             Despite the informal nature of this letter, it will constitute an Order of the Court and will
      be docketed accordingly.


                                                            Sincerely,

                                                                 /S/
                                                            Deborah L. Boardman
                                                            United States Magistrate Judge

      cc: Wendy Shiff, counsel for SAO
